                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    DENNIS K. MADISON                           : CIVIL ACTION
                                                :
                      v.                        : NO. 18-3539
                                                :
    THOMAS MCGINLEY, et al.                     :


                                            ORDER
        AND NOW, this 21st day of June 2019, upon careful and independent consideration of the

Petition for a writ of habeas corpus (ECF Doc. No. 1), Response to the Petition (ECF Doc. No. 9),

Judge Hart’s May 3, 2019 Report and Recommendation (ECF Doc. No. 14), and no objections, it

is ORDERED:

        1.     Judge Hart’s comprehensive May 3, 2019 Report and Recommendation (ECF Doc.

No. 14) is APPROVED;

        2.     We DENY and DISMISS AS UNTIMELY the Petition for writ of habeas corpus

(ECF Doc. No. 1) with prejudice;1

        3.     There is no probable cause to issue a certificate of appealability2; and,

        4.     The Clerk of Court shall CLOSE this case.



                                              _____________________________
                                              KEARNEY, J.



1
 Mr. Madison petitions for a writ of habeas corpus arguing “newly discovered evidence.” ECF
Doc. No. 1. On September 30, 2011, Mr. Madison plead guilty to third-degree murder and
conspiracy, and the state court sentenced him to seventeen-and-one-half to forty years
imprisonment. Id. at p. 19 ¶ 2. He failed to appeal. On November 10, 2016, Mr. Madison filed a
petition for post-conviction relief arguing he received an unsworn affidavit from his co-defendant
allegedly recanting statements to the police regarding Mr. Madison’s involvement in the murder.
ECF Doc. No. 9-2, at p. 114. On July 11, 2017, the postconviction court dismissed his petition.
ECF Doc. No. 9-3, at p. 39. The Pennsylvania Superior Court affirmed the dismissal. Id. at p. 95.
On August 20, 2018, Mr. Madison filed a habeas petition arguing his co-defendant’s affidavit
constitutes “newly discovered evidence” exonerating him. ECF Doc. No. 1.

On May 3, 2019, Judge Hart recommended we dismiss Mr. Madison’s petition as untimely. ECF
Doc. No. 14. Judge Hart explained Mr. Madison failed to file his habeas petition within one year
after his judgment became final under 28 U.S.C. § 2244. Mr. Madison’s judgment became final
on October 30, 2011, thirty days after his sentencing and after he failed to appeal. Mr. Madison
had until October 30, 2012 to file his habeas petition. He did not petition for habeas relief until
August 20, 2018. Judge Hart further found statutory and equitable tolling did not apply. Mr.
Madison argues in his habeas petition his co-defendant’s unsworn affidavit allegedly recanting his
initial statement to the police constituted evidence of “actual innocence” excusing his untimely
filing. Judge Hart disagreed explaining our Court of Appeals instructs we review unsworn
affidavits—especially those recanting earlier statements—with “great suspicion.” Landano v.
Rafferty, 856 F.2d 569, 572 (3d Cir. 1988). He found Mr. Madison failed to show “actual
innocence” because he admitted the Commonwealth had other evidence against him besides his
co-defendant’s initial statement. He also explained a claim of “actual innocence” could not excuse
an untimely petition if the petitioner plead guilty. See Woldsmit v. Mooney, 2016 WL 2940449, at
*4 (E.D. Pa. Mar. 8, 2016), report and recommendation adopted, 2016 WL 2897412 (E.D. Pa.
May 18, 2016) (“Courts have rejected claims of actual innocence where the petitioner has pled
guilty to the offenses.”). Judge Hart found Mr. Madison procedurally defaulted on his habeas
claims.

Mr. Madison failed to file objections to Judge Hart’s Report and Recommendation. After careful
and independent review of Mr. Madison’s petition, the District Attorney’s Office’s Response, and
Judge Hart’s Report and Recommendation, Mr. Madison’s habeas petition is untimely and he fails
to show “actual innocence” to excuse his untimely filing. We dismiss Mr. Madison’s petition for
writ of habeas corpus.
2
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484 (2000).
